DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basu (US 2020/0202170).
Regarding claim 10, Basu discloses a computing device comprising: 
a processor (paragraph [78], fig.10, Basu discloses a CPU 1002); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (paragraph [79], fig.10, Basu discloses 1016 is storage unit that stores executable instructions 1024, and also main memory 1004 can also store executable instructions to be utilized with processor 1002), the operations comprising: 
training a first base model using a first set of hyper parameters (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810); 
training a second base model using a second set of hyper parameters different than the first set of hyper parameters (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters); and 
generating a machine learning ensemble using a meta leaner based upon predictions made by the first base model and the second base model (paragraph [63], Basu discloses element 830 to generate a combination model for representing a machine learning ensemble based on predictions made from the first base model 820A and the second base model 820B, and any additional base models 820C, and the process of generating the machine learning ensemble is recursively generated until the desired result is achieved).  
	Regarding claim 16, Basu discloses a non-transitory machine readable medium (paragraph [106]) having stored thereon processor-executable instructions that when executed cause performance of operations (paragraph [79], fig.10, Basu discloses 1016 is storage unit that stores executable instructions 1024, and also main memory 1004 can also store executable instructions to be utilized with processor 1002), the operations comprising: 
training a set of base models using a diverse sets of hyper parameters (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters), wherein different sets of hyper parameters are used to train different base models (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters); and 
generating a machine learning ensemble using a meta learner based upon predictions made by the set of base models (paragraph [63], Basu discloses element 830 to generate a combination model for representing a machine learning ensemble based on predictions made from the first base model 820A and the second base model 820B, and any additional base models 820C, and the process of generating the machine learning ensemble is recursively generated until the desired result is achieved).  
Regarding claim 20, Basu discloses wherein the operations comprise: performing recursive feature elimination to reduce a number of features (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters, and any subsequent set of hyper parameters by recursively going through the process as disclosed in figure 8, wherein element 830 to generate a combination model for representing a machine learning ensemble based on predictions made from the first base model 820A and the second base model 820B, and any additional base models 820C, and the process of generating the machine learning ensemble is recursively generated until the desired result is achieved, wherein the features are based on historical user behavioral data), corresponding to predictions made by the set of base models (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters, and any subsequent set of hyper parameters by recursively going through the process as disclosed in figure 8, wherein element 830 to generate a combination model for representing a machine learning ensemble based on predictions made from the first base model 820A and the second base model 820B, and any additional base models 820C, and the process of generating the machine learning ensemble is recursively generated until the desired result is achieved, wherein the features are based on historical user behavioral data), processed by the meta learner (paragraph [63], Basu discloses implementing a computing device for training a first base model 820A, a second base model 820B, and any additional base models 820C by utilizing sets of hyper parameters at operation 810, and then after the first set of hyper parameters are utilized by the first base model 820A, the second base model 820B, and any additional base models 820C, then the combination model 830 or the machine learning ensemble is generated, and then eventually the output of element 830 goes to element 850 for recursively generating refined hyper parameters by going back to element 810 and generating a second set of hyper parameters that are different than the first set of hyper parameters for utilization of going through the training of the base models 820A, 820B and any additional base models 820C, thus permitting the training of the second base model 820B by the second set of hyper parameters, and any subsequent set of hyper parameters by recursively going through the process as disclosed in figure 8, wherein element 830 to generate a combination model for representing a machine learning ensemble based on predictions made from the first base model 820A and the second base model 820B, and any additional base models 820C, and the process of generating the machine learning ensemble is recursively generated until the desired result is achieved, wherein the features are based on historical user behavioral data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US 2020/0202170) in view of Sarkar (US 2019/0095785).
Regarding claim 11, Basu does not disclose wherein the operations comprise: randomly selecting values for hyper parameters within a parameter range as the first set of hyper parameters.  However, Sarkar teaches randomly selecting values for hyper parameters within a parameter range as the first set of hyper parameters (paragraph [32], Sarkar discloses that randomly selected hyperparameters are generated with implementation of a grid search algorithm for selecting sets of hyperparameter values).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Sarkar together as a whole for improving the efficiency, stability and accuracy of obtaining training parameters for training the machine learning models.  
Regarding claim 12, Basu does not disclose wherein the operations comprise: randomly selecting values for hyper parameters within a parameter range as the second set of hyper parameters.  However, Sarkar teaches randomly selecting values for hyper parameters within a parameter range as the second set of hyper parameters (paragraph [32], Sarkar discloses that randomly selected hyperparameters are generated with implementation of a grid search algorithm for selecting sets of hyperparameter values).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Sarkar together as a whole for improving the efficiency, stability and accuracy of obtaining training parameters for training the machine learning models.  
Regarding claim 14, Basu does not disclose wherein the operations comprise: determining a number of samples within a data set to search.  However, Sarkar teaches determining a number of samples within a data set to search (paragraph [51], Sarkar discloses the determination of an initial number of hyperparameter values to be processed for evaluating a plurality of sampled data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Sarkar together as a whole for improving the efficiency, stability and accuracy of obtaining training parameters for training the machine learning models.  
Regarding claim 17, Basu does not disclose wherein the operations comprise: selecting random hyper parameters from a hyper parameter grid for training a base model.  However, Sarkar teaches selecting random hyper parameters from a hyper parameter grid for training a base model (paragraph [32], Sarkar discloses that randomly selected hyperparameters are generated with implementation of a grid search algorithm for selecting sets of hyperparameter values).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Sarkar together as a whole for improving the efficiency, stability and accuracy of obtaining training parameters for training the machine learning models.  
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to optimization of hyper parameters for accurately ascertaining machine learning models.
With regards to claim 1, Basu (US 2020/0202170) discloses a method, comprising:
executing, on a processor of a computing device (paragraph 78), instructions that cause the computing device to perform operations (paragraph 79), the operations comprising: 
training a set of base models using diverse sets of hyper parameters, wherein different sets of hyper parameters are used to train different base models (paragraph 63); and 
generating a machine learning ensemble by utilizing a meta learner (paragraph 63).  
The prior art, either singularly or in combination, does not disclose the limitation “…generating a matrix populated with predictions from the set of base models trained using the diverse sets of hyper parameters; and generating a machine learning ensemble by processing the matrix utilizing a meta learner” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 

Claims 13, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488